Title: To Benjamin Franklin from Nathaniel Falconer, 3 July 1768
From: Falconer, Nathaniel
To: Franklin, Benjamin


Dear Sir
Off Dover July 3d, 1768
This is to acquaint you of my arrival after a Passage of five weeks and 3 Days. I left Mrs. Franklin and Mrs. Beech [Bache] well the 21st. of May and also the Governor having heard from him the Day before I saild. I have not sent your Letters at home by the Post. But shall waite on you with them as soon as I get up to London please to make my best Compliment to Mrs. Stevens [on]. I Remain, Dear Sir Your most obliged humble Servant
Nathl. Falconer
To Benjamin Franklin Esqr.
 
Addressed: To / Benjamin Franklin Esqr / in Craven Street / London
Endorsed: Capt. Falconer
